DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compartment comprising a surface having an inner edge defining a hole dimensioned to accept a seatbelt buckle (claims 1, 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the claims recite “wherein the compartment comprises a surface having an inner edge defining a hole dimensioned to accept a seatbelt buckle”.  This element is not supported in the originally filed application.  The only mention of this element is in paragraph 0051, in which applicant specifies that the disclosed compartment does not have this feature.  Applicant notes in this paragraph that the disclosed compartment is not dimensioned to support a child in a car seat, and therefore comprises a surface lacking an inner edge defining a hole dimensioned to accept a seatbelt buckle.  Because the only mention of this element is to expressly state that the claimed invention does not include it, the disclosure does not support reciting this element in the claims.
Claims 2-8 and 11-12 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2015/0374139 to Salazar in view of US Published Application 2017/0303667 to Lopez and further in view of Milspecmonkey (NPL dated 6/10/2019).
Regarding claim 1, Salazar discloses a carrier comprising: (a) a compartment (12) dimensioned to support a child, wherein the compartment comprises a surface having an inner edge defining a hole dimensioned to accept (i.e. capable of accepting) a seatbelt buckle (Figs. 6-7 – surface defining child’s arm hole would be capable of accepting a seatbelt buckle as claimed), wherein the compartment is attached to (b) a harness (22, 28, 30) dimensioned to fit a wearer, wherein the harness comprises a pair of straps (28, 30), wherein each strap comprises an elongated body having a first end, a second end and a length.  Salazar fails to disclose stretchable straps without adjustment members.  However, Lopez discloses a shoulder carrier including elastic straps that do not have adjustment members (para. 0066).  It would have been obvious to one of ordinary skill to have used elastic straps in Salazar because it would allow the user to wear the carrier without needing to manually adjust the straps, as taught by Lopez (para. 0066).  In the combination, the straps have a retracted length (when the straps are not stretched) and an extended length (when the straps are stretched).  The combination fails to disclose the specific stretch ratio.  However, Milspecmonkey discloses that stretch ratios between 1.2 and 4.0 for wearable elastic straps are known (see the bottom data table, which includes 200% elongation, for example).  It would have been obvious to one of ordinary skill to have used an elastic strap with 200% 
Regarding claims 2 and 11, Salazar discloses wherein the compartment comprises: (c) a head support member dimensioned to support a child's head (see Annotated Fig. 1 below), wherein the head support member is connected to (d) a back support member dimensioned to support a child's back (see Annotated Fig. 1 below), wherein the back support member is connected to (e) a seat support member dimensioned to support a child's bottom (see Annotated Fig. 1 below).

    PNG
    media_image1.png
    425
    455
    media_image1.png
    Greyscale

Salazar Annotated Fig. 1

Regarding claims 3 and 12, Salazar discloses wherein the seat support member comprises two openings (openings created when flaps 36, 38 are folded as shown in Fig. 1) laterally spaced from each other, wherein each opening is so dimensioned as to allow a child's leg to be insertable through the opening.
Regarding claim 4, Salazar discloses a child carrier wherein the compartment further comprises a transition region (Annotated Fig. 1 above) defined between the back support member and the head support member, wherein the transition region is configured to allow the head support member to be selectively moved between an unfolded position (with 74 detached) and a folded position (with 74 connected) where at 
Regarding claim 5, Salazar discloses wherein each strap is configured to be extensible over a wearer's shoulders and around a wearer's torso (see Salazar figures).
Regarding claim 7, Salazar discloses wherein the harness further comprises a strap (22) configured to encircle a wearer's waist.
Regarding claim 8, Salazar fails to disclose a retracted and extended length for the waist belt.  However, Lopez discloses a wearable carrier, including elastic straps (para. 0066).  It would have been obvious to one of ordinary skill to have used elastic for the waist strap in Salazar because it would allow the user to wear the carrier without needing to manually adjust the strap, as taught by Lopez (para. 0066).  In the combination, the strap has a retracted length (when the strap is not stretched) and an extended length (when the strap is stretched).  The combination fails to disclose the specific stretch ratio.  However, Milspecmonkey discloses that stretch ratios between 1.2 and 4.0 for wearable elastic straps are known (see the bottom data table, which includes 200% elongation, for example).  It would have been obvious to one of ordinary skill to have used an elastic strap with 200% elongation because doing so only involves a simple substitution of one known, equivalent elastic strap stretch ratio for another to obtain predictable results.  Further, the modification only requires discovering an optimum value of a result effective variable (i.e. the desired elongation), which only involves routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salazar, Lopez and Milspecmonkey, further in view of US Published Application 2009/0026235 to Gray.
Regarding claims 3 and 12, although Salazar discloses the claimed subject matter, in the spirit of forming a rejection based not only on the claimed invention, but also based on the disclosed invention, Gray discloses wherein the seat support member comprises two openings (see openings formed by side flaps and belt receiving baby’s legs in Figs. 7-8) laterally spaced from each other, wherein each opening is so .  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salazar, Lopez and Milspecmonkey, further in view of US Published Application 2005/0258202 to Stevens.
Regarding claim 6, Salazar fails to disclose the claimed strap connector.  However, Stevens discloses a child carrier wherein the harness further comprises a padded strap connector (136 – Fig. 14) slidably coupled to the pair of straps, thereby establishing an intersection point, and wherein the strap connector is slidable along the pair of straps to move the intersection point along the pair of straps (Fig. 14; para. 0043).  It would have been obvious to one of ordinary skill to have used Stevens’ rear crossing strap configuration with a padded strap connector in Salazar because doing so only involves a simple substitution of one known, equivalent infant carrier rear strap configuration for another to obtain predictable results.
Claims 13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salazar in view of US Patent 5,678,739 to Darling and Lopez.
Regarding claim 13, Salazar discloses a harness (22, 28, 30) comprising a pair of straps (28, 30) comprising an elongated body having a first end, a second end, wherein the harness is dimensioned to fit a wearer (Fig. 1), wherein the harness is adapted to connect to a compartment (12) dimensioned to support a child.  Salazar discloses some reversible connections to the compartment (see 48, for example), but fails to disclose the harness reversibly connecting to the entire compartment (i.e. the 

Regarding claim 16, Salazar discloses wherein each strap is configured to encircle a wearer's shoulder (see Salazar figures).
Regarding claim 18, Salazar discloses wherein the harness further comprises a strap (22) configured to encircle a wearer's waist.
Regarding claim 19, Salazar fails to disclose a retracted and extended length for the waist belt.  However, Lopez discloses a wearable carrier, including elastic straps (para. 0066).  It would have been obvious to one of ordinary skill to have used elastic for the waist strap in Salazar because it would allow the user to wear the carrier without needing to manually adjust the strap, as taught by Lopez (para. 0066).  In the combination, the strap has a retracted length (when the strap is not stretched) and an extended length (when the strap is stretched).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salazar, Darling and Lopez, further in view of Millspecmonkey.
Regarding claim 14, the combination from claim 13 fails to disclose the specific stretch ratio.  However, Milspecmonkey discloses that stretch ratios between 1.5 and 4.0 for wearable elastic straps are known (see the bottom data table, which includes 200% elongation, for example).  It would have been obvious to one of ordinary skill to have used an elastic strap with 200% elongation because doing so only involves a simple substitution of one known, equivalent elastic strap stretch ratio for another to obtain predictable results.  Further, the modification only requires discovering an optimum value of a result effective variable (i.e. the desired elongation), which only .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salazar, Darling and Lopez, further in view of Stevens.
Regarding claim 17, Salazar fails to disclose the claimed strap connector.  However, Stevens discloses a child carrier wherein the harness further comprises a padded strap connector (136 – Fig. 14) slidably coupled to the pair of straps, thereby establishing an intersection point, and wherein the strap connector is slidable along the pair of straps to move the intersection point along the pair of straps (Fig. 14; para. 0043).  It would have been obvious to one of ordinary skill to have used Stevens’ rear crossing strap configuration with a padded strap connector in Salazar because doing so only involves a simple substitution of one known, equivalent infant carrier rear strap configuration for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
As to applicant’s argument that the seatbelt buckle hole is supported in the original disclosure (page 6), the examiner disagrees.  The disclosure fails to describe the claimed element as being included in the claimed configuration, or how a seatbelt buckle hole would work with a user-supported baby carrier.  The MPEP section and caselaw cited by applicant do not address the present situation, in which the only mention of the element sought to be included in the claims is a brief paragraph that explicitly states that the present invention does not have the element in question.  
As to applicant’s argument that the prior art fails to disclose the newly claimed feature of a hole dimensioned to accept a seatbelt buckle (page 7), see the prior art rejection above, which notes that this feature is found in Salazar.
As to applicant’s argument that the prior art fails to disclose the harness adapted to reversibly connect to the compartment (page 10), see the new rejection above, which applies Darling for this feature.
As to applicant’s argument that Salazar teaches fitting the carrier to the user first (page 11), the combination with Darling would be in furtherance of this teaching, as Darling teaches securing the harness to the user before fitting the baby to the user (see for example Darling Figs. 9B-C).
As to applicant’s argument that the modification would add an extra step (page 11), nothing in the references teaches away from a detachable compartment or using reversible fasteners.  Accordingly, the modification only requires a simple substitution, which is sufficient motivation to make the combination.  It is also noted that the different positions allowed by the detachable harness (as taught in Darling), as well as the ability to separately replace and clean each portion as necessary would also provide sufficient reasons to have a detachable compartment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734